Stephens, J.
1. While a common carrier may charge a rate for transporting freight, to be determined according to the value of the article shipped, the carrier cannot, by an arbitrary agreement as to the value of the article, limit liability for its loss or damage through the fault of the carrier.
2. Where the agent of the shipper, when delivering to the carrier for transportation an article of freight, states to the agent of the carrier that he does not know the value of the contents of the shipment, but at the suggestion of the agent of the carrier receiving the shipment the value is arbitrarily fixed at a sum far below the true value of the shipment and a rate is made on the basis of such fixed value, such an arrangement cannot as a matter of law be held to be a bona fide effort between the carrier and shipper to fix the value of the article for the purpose of determining the rate.
3. In a suit by the shipper against the carrier to recover for the loss of the shipment at its true value, which, as appears from the evidence, amounted to several hundred dollars, it was error to hold that the plaintiff could not recover a sum in excess of $50, the amount agreed upon, and the direction of a verdict for the plaintiff upon motion of the defendant for the sum of $50 was error.

Judgment reversed.


Jenhins, P. J., and Hill, J., concur.